Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 1 of 16 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 NATIONAL FIRE & MARINE                       :   No: 1:20-CV-2562
 INSURANCE COMPANY                            :
 3024 Harney Street                           :   Judge
 Omaha, Nebraska 68131                        :
                                              :   COMPLAINT
               Plaintiff,                     :
                                              :   (1) BREACH OF CONTRACT; AND,
        v.                                    :   (2) DECLARATORY JUDGMENT
                                              :
 DUNN-RITE PRODUCTS, INC.                     :   Jury Trial Demanded
 2200 South J. Street                         :
 Elwood, Indiana 46036                        :
                                              :
                       Defendant.             :



             COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND

      Plaintiff, National Fire & Marine Insurance Company, by counsel, files the following

Complaint for Damages and Jury Trial Demand:

                                           INTRODUCTION

1.    This is an insurance breach of contract and declaratory judgment case arising from

      environmental contamination at a site with an industrial history dating back to 1892.

2.    The environmental site is located at 2200 S. J Street Elwood, Indiana (“Site”).

3.    Dunn-Rite Products, Inc. (“Dunn-Rite”) purchased the Site in or around 1998 and began

      operations at the Site thereafter.

4.    On March 16, 2020, the Indiana Department of Environmental Management (“IDEM”)

      wrote to Dunn-Rite seeking participation in cleanup of the Site. A true and correct copy

      of the IDEM March 16, 2020 letter is attached hereto as Exhibit 1.

5.    IDEM contends the Site is contaminated with trichloroethylene (“TCE”).

                                                                                              1
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 2 of 16 PageID #: 2




6.    Dunn-Rite contends that it did not contaminate the site with TCE.

7.    Dunn-Rite also contends that prior owners and/or operators at the Site have reported past

      underground storage tank leaks to IDEM prior to Dunn-Rite’s Site ownership or operation.

8.    National Fire & Marine Insurance Company (“NFMIC”) issued insurance contract 72LP

      160428 issued by NFMIC to Dunn-Rite for the December 28, 2003 – December 28, 2004

      period. A true and correct copy of that insurance contract is attached hereto as Exhibit 2.

9.    There is no civil lawsuit which has been filed concerning the dispute between Dunn-Rite

      and IDEM, but Dunn-Rite has demanded that NFMIC defend and/or indemnify Dunn-Rite

      for environmental matters related to the Site.

10.   Under insurance contract 72LP 160428, there is no coverage for a loss that occurred in

      whole or part prior to December 28, 2003.

11.   IDEM documents demonstrate that Dunn-Rite is correct, and the Site was contaminated

      with TCE prior to Dunn-Rite’s ownership or operation at the Site and the prior

      owners/operators reported a leaking underground storage tank to IDEM in 1992.

12.   As a result of the pre-2003 contamination, NFMIC does not owe coverage because those

      facts trigger the prior or continuous loss exclusion within the insurance contract.

13.   NFMIC also asserts that Dunn-Rite has breached the contract through late notice and seeks

      declaratory judgment on a number of exclusions, as identified below.

14.   NFMIC has denied coverage to Dunn-Rite for matters arising at the Site.


                                  VENUE AND JURISDICTION

15.   Under 28 U.S.C. §1332(a), based upon information and belief, the matter in controversy

      for this insurance contract dispute exceeds $75,000.00 exclusive of interest and costs based




                                                                                                2
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 3 of 16 PageID #: 3




      upon NFMIC’s past experience with defense and indemnity costs associated with the type

      of contamination alleged at the Site.

16.   Upon information and belief, Dunn-Rite will seek in excess of $75,000.00 exclusive of

      interest and costs from NFMIC for defense of IDEM administrative and possible future

      civil remedies, as well as indemnity associated with Site investigation and Site remediation.

17.   Under 28 U.S.C. §1332(a)(1), NFMIC is diverse from Dunn-Rite.

18.   Specifically, NFMIC is a corporation organized under Nebraska law with a principal place

      of business in Nebraska.

19.   Upon information and belief, Dunn-Rite is a corporation organized under Indiana law with

      a principal place of business in Indiana, making the parties diverse citizens.

20.   This insurance contract case presents a live and justiciable controversy because NFMIC

      asserts that the terms, conditions, and exclusions of its policy do not provide coverage for

      defense or indemnity for IDEM concerning any environmental contamination at the Site.

21.   This insurance contract case presents a live and justiciable controversy because Dunn-Rite

      asserts that the insurance contract provides coverage for environmental contamination at

      the Site, and NFMIC has denied coverage.

22.   Under 28 U.S.C. §1391(b)(2), venue is proper in this Court because a substantial part of

      the events giving rise to this insurance coverage dispute occurred in Elwood, Indiana which

      is located on the border of Madison and Tipton counties.

23.   Under 28 U.S.C. §94(b)(1), federal venue lies in the Southern District of Indiana in this

      Court’s Indianapolis division based upon the Site being located in or impacting either of

      those counties.




                                                                                                 3
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 4 of 16 PageID #: 4




24.   Consistent with Article III of the United States Constitution, this Court has jurisdiction

      over breach of contract matters meeting the statutory requirements outlined above.

25.   Consistent with 28 U.S.C. §2201, et seq., there is an actual controversy between NFMIC

      and Dunn-Rite to the extent that Dunn-Rite has demanded that NFMIC defend or

      indemnify it for matters arising from the Site.


                                            FACTS

26.   On March 16, 2020, the Indiana Department of Environmental Management (“IDEM”)

      wrote to Dunn-Rite seeking participation in cleanup of the site. A true and correct copy of

      the IDEM March 16, 2020 letter is attached hereto as Exhibit 1.

27.   IDEM contends the Site is contaminated with trichloroethylene (“TCE”) in groundwater,

      among other pollutants. See Id. at p. 2.

28.   On June 26, 2020, Dunn-Rite responded to the March 16, 2020 IDEM letter. A true and

      correct copy of the Dunn-Rite June 26, 2020 letter is attached hereto as Exhibit 3.

29.   Within the June 26, 2020 Dunn-Rite response, Dunn-Rite denies contributing to any Site

      contamination, asserting “No known leaks, spills, or releases into the environment of any

      hazardous substances, pollutants, or contaminants have occurred at or from the Site under

      Dunn-Rite’s (or post-2017 owners) ownership/operation.” See Id. at p.8, ¶14(a)-(g).

30.   IDEM documents indicate that prior owners and/or operators named Services and Materials

      Company, Inc. (“Services”) and/or its affiliate Flex-O-Lite, Inc. (“Flex-O-Lite”) used TCE

      at the site and developed a venting system for TCE air emissions at the site in response to

      neighbor complaints.

31.   Specifically, from 1976-1998, Services and/or Flex-O-Lite manufactured highway road

      cones at the Site.

                                                                                               4
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 5 of 16 PageID #: 5




32.   In the 1980’s neighboring property owners to the Site complained concerning air emissions

      by Services and/or Flex-O-Lite, resulting in an agreed consent order with IDEM to use a

      larger venting stack away from property lines. See Agreed Order, Cause A-980 dated July

      20, 1988 (Exhibit 4).

33.   Services and/or Flex-O-Lite engaged an industrial hygienist to address air emissions at the

      Site. See ATEC Exhaust Stack Emission Sampling Report 21-69042 (Exhibit 5).

34.   This industrial hygiene report concerned sampling in 1986 to determine exhaust protocols

      for “Road Cone Oil” on a production line for orange traffic cones. Id. at 1.

35.   According to the ATEC report, road cones were cured after being heated and injected into

      molds. Id. at 1.

36.   According to this report, “This curing process drives off significant, visible quantities of

      oils from the PVC cone mixture.” Id.

37.   As a result, the plant developed a venting process to remove the emissions from the indoor

      air and emit them outside. Id.

38.   The goal of this report was to identify the components of road cone oil and then develop a

      method to emit the contaminants through venting stacks on the property. Id.

39.   In connection with that exercise, the report identifies specific levels of TCE in the road

      cone oil and in air emissions. Id. at Sections 1-4.

40.   Among the components of “Road Cone Oil” is “Trichloroethene” or TCE. Id. at 3.

41.   The report identifies specific percentages of TCE in the total road cone oil volume. Id. at

      Table I, p. 3 and Table IV, p. 6.




                                                                                                5
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 6 of 16 PageID #: 6




42.   The report confirms that TCE was present in air emissions from the site during the curing

      process.   For example, December 8, 1986 air sampling found TCE in emissions at

      detectable concentrations in air emissions. Id. at Table VII, p. 8.

43.   The report concludes that the emission levels were below then-current EPA standards,

      allowing Services and/or Flex-O-Lite to add additional exhaust systems to emit TCE at the

      Site. Id. at 8.

44.   As a result, it is clear that the prior owner/operator of the Site used TCE in its production

      process and released it into the atmosphere at the site as part of its venting processes.

45.   Dunn-Rite has participated in assessment of the Site since at least early 2019, and likely

      earlier, without providing any notice to NFMIC until over a year later.

46.   This late notice has prejudiced the ability of NFMIC to obtain documents associated with

      the Site and investigate the matters relating thereto.


                                         COUNT I
                               Breach of Contract Late Notice

47.   NFMIC repeats and re-alleges all matters stated in preceding paragraphs, incorporating

      those matters herein.

48.   NFMIC insurance contract 72LP 160428 requires Dunn-Rite to notify NFMIC as soon as

      practicable if an occurrence may result in a claim. See Ex. 2, 72LP 160428 at IV.2.a.

49.   Among the notice requirements are how, when, and where the occurrence took place,

      including the names and addresses of injured parties and witnesses as well as the nature of

      the injury or damage. See Id. at IV.2.a.(1)-(3).




                                                                                                  6
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 7 of 16 PageID #: 7




50.   Among other requirements, NFMIC insurance contract 72LP 160428 prohibits Dunn-Rite

      from making any payment, assuming any obligation, or incurring any expense without

      NFMIC consent. See Id. at IV.2.d.

51.   Dunn-Rite was involved with Site assessment and investigation for well over a year before

      providing notice to NFMIC, possibly longer.

52.   Upon information and belief, Dunn-Rite incurred significant expenses prior to notice.

53.   Upon information and belief, the late notice has prejudiced NFMIC in its ability to

      determine the nature of IDEM involvement and efforts to find prior owners/operators who

      may be responsible for Site contamination.

54.   Upon information and belief, Dunn-Rite may have voluntarily assumed obligations to

      IDEM prior to notice.

55.   To the extent that Dunn-Rite has provided late notice or assumed obligations, these actions

      are a breach of contract under the terms specified above.

56.   To the extent that Dunn-Rite has prejudiced NFMIC by these actions in breach of contract,

      NFMIC may not owe coverage for costs or expenses, including those incurred prior to

      notice and those incurred after notice to the extent prejudice has occurred.

57.   NFMIC has breached the insurance contract in a manner which gives rise to damage in

      excess of the jurisdictional minimum for this Court.

58.   NFMIC asserts this breach of contract claim against Dunn-Rite.


                                   COUNT II
         Declaratory Judgment On Duty To Defend In Absence Of A Civil Suit

59.   NFMIC repeats and re-alleges all matters stated in preceding paragraphs, incorporating

      those matters herein.



                                                                                               7
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 8 of 16 PageID #: 8




60.    Dunn-Rite has demanded that NFMIC defend it concerning matters relating to the Site and

       IDEM inquiries.

61.    NFMIC has denied the claim.

62.    Under NFMIC insurance contract 72LP 160428, NFMIC does not owe a duty to defend

       until a civil suit is filed or Dunn-Rite enters an alternative dispute resolution proceeding

       with NFMIC consent.

63.    Specifically, the NFMIC duty to defend is triggered by a “suit” as follows:

       We will pay those sums that the insured becomes legally obligated to pay as
       damages because of “bodily injury” or “property damage” to which this insurance
       applies. We will have the right and duty to defend the insured against any “suit”
       seeking those damages. However, we will have no duty to defend the insured
       against any “suit” seeking damages for “bodily injury” or “property damage” to
       which this insurance does not apply. We may, at our discretion, investigate any
       “occurrence” and settle any claim or “suit” that may result.

See NFMIC insurance contract 72LP 160428 Form CG 00 01 10 11, I.A.1.a. (Ex. 2).

64.    The term “suit” is defined as a “civil proceeding” or alternative dispute resolution

       proceeding, without reference to any “administrative” proceedings:

       “Suit” means a civil proceeding in which damages because of “bodily injury”,
       “property damage” or “personal and advertising injury” to which this insurance
       applies are alleged. “Suit” includes:

       a.      An arbitration proceeding in which such damages are claimed and to which
               the insured must submit or does submit with our consent;

       b.      Any other alternative dispute resolution proceeding in which such damages
               are claimed and to which the insured submits with our consent.

See Id. at V.18.

65.    NFMIC is not aware of any civil proceeding which has been filed or any alternative dispute

       resolution proceeding between Dunn-Rite and IDEM.




                                                                                                 8
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 9 of 16 PageID #: 9




66.   Presently, the IDEM letter requesting Site participation may be a claim, but there is no

      “suit” as defined by the NFMIC policy.

67.   Dunn-Rite has requested defense, which NFMIC has denied.

68.   NFMIC seeks a declaratory judgment that there is no “suit” as defined by its insurance

      contract, so that there is no current duty to defend.


                                  COUNT III
        Declaratory Judgment On Damages Commencing Prior To Policy Period

69.   NFMIC repeats and re-alleges all matters stated in preceding paragraphs, incorporating

      those matters herein.

70.   NFMIC insurance contract 72LP 160428 excludes property damage which commenced

      in whole or part prior to the policy period. See Id., Exclusion of Damages Commencing

      Prior to Policy Period Broad Form Exclusion M-5076 (12/2001) (Ex. 2).

71.   Specifically, this portion of the NFMIC insurance contract provides, in relevant part:


      EXCLUSION OF DAMAGES COMMENCING PRIOR TO POLICY PERIOD
                      BROAD FORM EXCLUSION

             This endorsement modifies insurance provided under the following:
              COMMERCIAL GENERAL LIABILITY COVERAGE FORM

      This insurance does not apply to any “property damage” or “bodily injury” caused
      by an “occurrence”, if any such “property damage” or any such “bodily injury”
      “commences” in whole or in part prior to the first day of the policy period of this
      Policy. This exclusion applies even if the “property damage” or “bodily injury”
      continues, is alleged to continue, or is deemed to continue during the policy period
      of this Policy.

      All exposure to a certain condition or related conditions and all damages involving
      or arising out of the same product, category of products, completed operation, job
      site, act or event, regardless of the frequency or repetition of those conditions or
      damages or the number of claimants shall be considered a single “occurrence”.
      For the purposes of this Endorsement only, “commences” shall mean: (i) first
      occurs, is alleged to first occur or is deemed to first occur; or (ii) incepts, is alleged

                                                                                                   9
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 10 of 16 PageID #: 10




        to incept or is deemed to incept; or (iii) first manifests, is alleged to have first
        manifested, or is deemed to have first manifested. “Commences” is the earliest
        point in time of (i), (ii) or (iii).

        This insurance does not apply to any “personal and advertising injury” caused by an
        offense, if that offense was first committed or alleged to have been committed prior
        to the first day of the policy period of this Policy. This exclusion applies even if the
        offense resulting or alleged to have resulted in “personal and advertising injury”
        continues, is alleged to continue, or is deemed to continue during the policy period
        of this policy.

        Repeated instances of the same or similar conduct or acts, regardless of the
        frequency or repetition thereof, shall be considered a single offense.
                                      *       *       *      *

 See Id., Form M-5076 (12/2001) (Ex. 2).

 72.    With regard to the Site, Dunn-Rite repeatedly has asserted that any environmental

        contamination at the Site occurred prior to its purchase of the property in 1998, stating:

        The nature of the impacts appear to be from historic commercial and/or industrial
        operations on and around the property prior to Dunn-Rite’s purchase of the property
        in the late 1990’s. Dunn-Rite disputes any assertion that it is responsible for the
        environmental impacts on or around the Site. Dunn-Rite is interested, with the help
        of its insurance carriers, in pursuing potential claims under Indiana’s Environmental
        Legal Action statute against prior owners and operators on and around the Site.

 See Letter from L. Jorczak to NFMIC dated Jan. 14, 2020 at p. 1-2 (Exhibit 6).

 73.    Indeed, Dunn-Rite’s response to the IDEM letter provides:

        No known leaks, spills, or releases into the environmental of any hazardous
        substances, pollutants, or contaminants have occurred at or from the Site under Dunn-
        Rite’s, Reno’s, and Vegas’s ownership/operation.

 See Letter from L. Jorczak to C. Parker dated June 26, 2020 at p. 8 (Ex. 3).

 74.    As a factual matter, Dunn-Rite asserts that any Site contamination occurred prior to the policy

        period of NFMIC.

 75.    The March 16, 2020 IDEM letter also appears to confirm IDEM’s own belief that prior

        owners contributed to site contamination, with IDEM stating:



                                                                                                     10
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 11 of 16 PageID #: 11




        IDEM has located documents or has reason to believe that documents exist that
        demonstrate that the past owners and/or operators named above did use materials
        containing the hazardous substances found at the Site during the time of ownership
        and/or operation and that such owners and/or operators contributed to the
        contamination of the site.

 See Letter from R. Groves to Vegas Realty, et al dated March 16, 2020 at p. 2 (Ex. 1).

 76.    Indeed, IDEM documents indicate that prior owners and/or operators named Services and

        Materials Company, Inc. (“Services”) and/or its affiliate Flex-O-Lite, Inc. (“Flex-O-Lite”)

        used TCE at the site and developed a venting system for TCE air emissions at the site in

        response to neighbor complaints.

 77.    Specifically, from 1976-1998, Services and/or Flex-O-Lite manufactured highway road

        cones at the Site.

 78.    In 1992, these two entities reported an underground storage tank leak to IDEM and

        excavated contaminated soil.

 79.    In addition, in the 1980’s neighboring property owners to the Site complained concerning

        air emissions by Services and/or Flex-O-Lite, resulting in an agreed consent order with

        IDEM to use a larger venting stack away from property lines. See Agreed Order, Cause

        A-980 dated July 20, 1988 (Exhibit 4).

 80.    Services and/or Flex-O-Lite engaged an industrial hygienist to address air emissions at the

        Site. See ATEC Exhaust Stack Emission Sampling Report 21-69042 (Exhibit 5).

 81.    This industrial hygiene report concerned sampling in 1986 to determine exhaust protocols

        for “Road Cone Oil” on a production line for orange traffic cones. Id. at 1.

 82.    According to the ATEC report, road cones were cured after being heated and injected into

        molds. Id. at 1.




                                                                                                11
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 12 of 16 PageID #: 12




 83.   According to this report, “This curing process drives off significant, visible quantities of

       oils from the PVC cone mixture.” Id.

 84.   As a result, the plant developed a venting process to remove the emissions from the indoor

       air and emit them outside. Id.

 85.   The goal of this report was to identify the components of road cone oil and then develop a

       method to emit the contaminants through venting stacks on the property. Id.

 86.   In connection with that exercise, the report identifies specific levels of TCE in the road

       cone oil and in air emissions. Id. at Sections 1-4.

 87.   Among the components of “Road Cone Oil” is “Trichloroethene” or TCE. Id. at 3.

 88.   The report identifies specific percentages of TCE in the total road cone oil volume. Id. at

       Table I, p. 3 and Table IV, p. 6.

 89.   The report confirms that TCE was present in air emissions from the site during the curing

       process.   For example, December 8, 1986 air sampling found TCE in emissions at

       detectable concentrations in air emissions. Id. at Table VII, p. 8.

 90.   The report concludes that the emission levels were below then-current EPA standards,

       allowing Services and/or Flex-O-Lite to add additional exhaust systems to emit TCE at the

       Site. Id. at 8.

 91.   As a result, it is clear that the prior owner/operator of the Site used TCE in its production

       process and released it into the atmosphere at the site as part of its venting processes.

 92.   The prior owner and/or operator also reported leaking storage tanks to IDEM in 1992 and

       removed contaminated soil from the Site.




                                                                                                   12
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 13 of 16 PageID #: 13




 93.   Under Exclusion of Damages Commencing Prior to Policy Period Broad Form Exclusion

       Form M-5076 (12/2001), any property damage at the Site commenced prior to the

       December 28, 2003 policy period of the NFMIC insurance contract.

 94.   Indeed, Dunn-Rite has represented to NFMIC and IDEM that it has tendered the claim to

       insurers who issued contracts to Dunn-Rite prior to December 28, 2003. See Jorczak Letter

       dated June 26, 2020 at p.1 (Ex. 3)

 95.   NFMIC seeks a declaration that it does not owe defense or indemnity for any matters

       arising at the Site because the environmental contamination at the Site commenced prior

       to the NFMIC policy period.



                                       COUNT III
                        Declaratory Judgment On Remaining Issues

 96.   NFMIC repeats and re-alleges all matters stated in preceding paragraphs, incorporating

       those matters herein.

 97.   Based upon the facts alleged above, there are several other bases to declare that the NFMIC

       insurance contract does not cover defense or indemnity for matters arising at the Site.

 98.   Specifically, the following insurance contract terms may give rise to coverage defenses

       upon further discovery in this case:

       a.     The NFMIC insurance contract extends coverage only to “those sums the insured

              becomes legally obligated to pay . . . .” See Form CG 00 01 10 01, I.A.1.a (Ex. 2).

       b.     Under such a “those sums” insuring grant, NFMIC would owe only a pro rata share

              of any defense or indemnity Dunn-Rite may owe, assuming that coverage is found

              under the NFMIC contract, which would bear relation only to the time on risk for the

              total time of contamination at the Site.

                                                                                                 13
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 14 of 16 PageID #: 14




       c.    The NFMIC insurance contract excludes property damage to property that Dunn-

             Rite owns, rents, or occupies. See Form CG 00 01 10 01, I.A.2.j.(1) (Ex. 2).

       d.    Likewise, the NFMIC insurance contract excludes property damage to that

             particular part of real property on which Dunn-Rite or its employees, volunteer

             workers, contractors, or subcontractors perform operations, if the property damage

             arises out of those operations. See Form M-3792b (12/2002) (Ex. 2).

       e.    The Site is property owned or rented by Dunn-Rite or upon which operations were

             performed within the terms of these two exclusions, possibly eliminating coverage.

       f.    The NFMIC insurance contract excludes property damage arising from a release of

             pollutants. See Form M4359b (4/2002) (Ex. 2).

       g.    While the term “pollutants” has been found ambiguous by some courts, NFMIC

             reserves the right to take discovery upon whether Dunn-Rite had a specific

             understanding of the term when it purchased the NFMIC contract which may lead

             to exclusion of coverage.

       h.    The NFMIC insurance contract is written with Other Insurance Endorsement Form

             M-4685a (6/2003), which provides that NFMIC acts excess to other insurance

             triggered by the IDEM claim and which provides that the NFMIC duty to defend is

             an umbrella obligation which is triggered as a gap filling function only when other

             insurers decline defense. See Id., Form M-4685a (6/2003) (Ex. 2).

       i.    Upon information and belief, NFMIC may act as an excess carrier to other insurers

             whom Dunn-Rite has requested defense and who are defending.

       j.    The NFMIC insurance contract is written with Election of Insurance Carrier For

             Defense Limited Duty To Defend Broad Form Limitation which provides that



                                                                                             14
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 15 of 16 PageID #: 15




                NFMIC does not have the duty to defend if another insurer defends Dunn-Rite. See

                Id., Form M-5077 (12/2001) (Ex. 2).

        k.      Upon information and belief, NFMIC owes only an umbrella obligation to defend

                if no other insurer defends Dunn-Rite, and other insurers are defending Dunn-Rite.

                                          Prayer for Relief

        WHEREFORE, National Fire & Marine Insurance Company is entitled to judgment on

 breach of contract and a declaration of rights that it owes no defense or indemnity to Dunn-Rite,

 and to recover such damages, costs, fees, interest, or other relief as the Court may order or the law

 may require.


                                                  Respectfully submitted,


                                                  s/ Adam S. Ira
                                                   Adam S. Ira, No. 32017-49
                                                   FROST BROWN TODD, LLC
                                                   201 N. Illinois Street, Suite 1900
                                                   P.O. Box 44961
                                                   Indianapolis, Indiana 46244-0961
                                                   aira@fbtlaw.com

                                                   David W. Walulik (pro hac to follow)
                                                   FROST BROWN TODD, LLC
                                                   3300 Great American Tower
                                                   301 East Fourth Street
                                                   Cincinnati, Ohio 45202
                                                   Phone: (513) 651-6800
                                                   Fax: (513) 651-6981
                                                   dwalulik@fbtlaw.com
                                                   Attorneys for National Fire & Marine Insurance
                                                   Company




                                                                                                   15
Case 1:20-cv-02562-RLY-MPB Document 1 Filed 10/02/20 Page 16 of 16 PageID #: 16




                                     JURY TRIAL DEMAND
          Plaintiff, National Fire & Marine Insurance Company, by counsel, pursuant to Federal Rule

 of Civil Procedure 38, demands a trial by jury on all issues so triable.



                                                  Respectfully submitted,


                                                  s/ Adam S. Ira
                                                   Adam S. Ira, No. 32017-49
                                                   FROST BROWN TODD, LLC
                                                   201 N. Illinois Street, Suite 1900
                                                   P.O. Box 44961
                                                   Indianapolis, Indiana 46244-0961
                                                   aira@fbtlaw.com

                                                    David W. Walulik (pro hac to follow)
                                                    FROST BROWN TODD, LLC
                                                    3300 Great American Tower
                                                    301 East Fourth Street
                                                    Cincinnati, Ohio 45202
                                                    Phone: (513) 651-6800
                                                    Fax: (513) 651-6981
                                                    dwalulik@fbtlaw.com
                                                    Attorneys for National Fire & Marine Insurance
                                                    Company

 0119239.0735359 4827-8869-4475v1




                                                                                                16
